DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13–14 directed to a method non-elected without traverse.  Accordingly, claims 13–14 have been cancelled.
Allowable Subject Matter
Claims 1–12 and 15–17 are allowable over Galsim et al., US 2016/0243486 A1 (“Galsim”). 
Regarding claim 1:
Galsim discloses a device (i.e., capacitive dust sensor assembly 100) for determining a pollution status (i.e., dust accumulation) of a particle filter (i.e., filter media 110 and 140) in an air cleaning device (i.e., HVAC system). Galsim Fig. 1, [0002] and [0035]. The device 100 comprises a sheet resistance measurement unit (i.e., capacitive sensors 100A and 100B). 
    PNG
    media_image1.png
    516
    575
    media_image1.png
    Greyscale

Galsim discloses a processor (i.e., controller 230) configured to compare the capacitance (i.e., electrical sheet resistance could be calculated using the formula provided above) with a reference sheet resistance (i.e., a calibration profile 340 using sheet resistance instead of capacitance) to calculate the total percentage of dust accumulation. Id. at Fig. 2, [0047]. Galsim also indicates that the calibration profile 340 is generated upon initial installation of the assembly, therefore, it would have been obvious that the reference sheet resistance is of a clean particle filter. Id. at [0041]. Additionally, Galsim discloses that the calibration profile may include a model using both humidity and capacitance parameter input as capacitance may vary with humidity. Id.  The controller 230 then compares the capacitance parameter of the capacitive sensor to the calibration profile and provide dust accumulation amount (i.e., status information) based on the comparison to a status information monitor (dust accumulation percentage indicator 270) indicating the pollutions status of the particle filter. Id. at Fig. 2, [0047] and [0044].  Additionally, Galsim discloses the generation of a control signal (i.e., signal of servicing the filter 110 and 140) based on the comparison (i.e., the amount of dust present in the first filter exceeding an acceptable level—the “acceptable level” is the “predetermined pollution threshold”). Id. at [0021]. 

    PNG
    media_image2.png
    503
    607
    media_image2.png
    Greyscale


However, Galsim does not disclose that a processor configured to generate, based on a determination whether a comparison value generated from said comparison exceeds at least one of : a predetermined minimum pollution threshold and a predetermined maximum pollution threshold, a control signal for controlling an airflow rate through the particle filter. 
Claims 2–7 and 15–17 are allowable as they depend on claim 1. 
Regarding claim 8:
Galsim discloses an air-cleaning device (i.e., capacitive dust sensor assembly 100). Galsim Fig. 1, [0035]. The air-cleaning device 100 comprises a particle filter (i.e., first filter media 110). Id. The air-cleaning device 100 comprises a sheet resistance measurement unit (i.e., capacitive sensor 100A). Id. The air-cleaning device 100 also comprises a device (i.e., controller 230) configured to to calculate the total percentage of dust accumulation. Id. at Fig. 2, [0047]. Additionally, Galsim discloses that the calibration profile may include a model using both humidity and capacitance parameter input as capacitance may vary with humidity. Id.  


    PNG
    media_image1.png
    516
    575
    media_image1.png
    Greyscale

Galsim also discloses a device (i.e., controller 230) configured to calculate the total percentage of dust accumulation. Id. at Fig. 2, [0047]. Additionally, Galsim discloses that the calibration profile may include a model using both humidity and capacitance parameter input as capacitance may vary with humidity. Id.  The controller 230 then compares the capacitance parameter of the capacitive sensor to the calibration profile and provide dust accumulation amount (i.e., pollution status of the particle filter in the form of dust accumulation amount). Id. at Fig. 2, [0047] and [0044]. Galsim further discloses that when the amount of dust present in the first filter exceeding an acceptable level (i.e., predetermined pollution threshold), signal of service is generated (i.e., pollutions status). Id. at [0021]. 

    PNG
    media_image2.png
    503
    607
    media_image2.png
    Greyscale

Galsim does not disclose that a device configured based on a determination whether a comparison value generated from said comparison exceeds at least one of : a predetermined minimum pollution threshold and a predetermined maximum pollution threshold, a control signal for controlling an airflow rate through the particle filter of the air-cleaning device. 
Claims 9–12 and 16 are allowable as they depend on claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776             

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776